Citation Nr: 1135826	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-23 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable evaluation for service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  After the hearing, the Veteran submitted additional evidence accompanied by a waiver of his right to have this evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).  (The evidence is duplicative of evidence previously considered by the RO.)

The February 2008 rating decision shows the RO reopened the Veteran's obstructive sleep apnea claim and considered the claim on the merits.  The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The December 2004 RO rating decision that denied service connection for obstructive sleep apnea is final.  

2.  The evidence received since the December 2004 rating decision includes evidence that is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for obstructive sleep apnea.

3.  The Veteran uses medication to control his hypertension, but he does not have a history of diastolic blood pressure readings that are predominantly 100 or more.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

As the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for obstructive sleep apnea, no further discussion of VCAA compliance is necessary.  In regard to the hypertension claim, in a September 2007 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the underlying claim of entitlement to service connection as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, post-service VA and private treatment records, and a February 2008 VA examination report.  The Board finds the VA examination is adequate for evaluation purposes because the examiner reviewed the claims file, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and providing hearing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

II.	New and Material Evidence- Obstructive Sleep Apnea

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In a December 2004 rating decision, the RO denied service connection for obstructive sleep apnea because there was no evidence of sleep apnea confirmed by a sleep study shown by the service treatment records or demonstrated by evidence at the VA examination.  In the notice of decision letter dated in April 2005, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The relevant evidence of record at the time of the December 2004 rating decision included service treatment records which showed that in July 1998, the Veteran complained of feeling tired and sleepy and not well rested in the morning.  He also snored.  He reported to L.L., LT MC that he was scheduled for a sleep study to rule out sleep apnea.  No further entries concerning sleep apnea were documented in the treatment records.  On the July 2004 separation Report of Medical History, the Veteran reported that he was diagnosed with apnea in 1997.  Thereafter, the Veteran underwent a VA examination in October 2004 prior to his discharge from service.  The report showed the Veteran related that he underwent a sleep study in "1996."  He was given a prescription for a medication, but he did not want to take any more medications than he was already taking.  Therefore, he was not currently being treated for obstructive sleep apnea.  The VA examiner provided a diagnosis of obstructive sleep apnea, not currently treated and aggravated by weight.  The Veteran was discharged from service in November 2004.  

The Veteran's claim to reopen was received in August 2007.  Relevant evidence received subsequent to the December 2004 rating decision includes records from West Florida Regional Medical Center.  In particular, a July 1998 polysomnogram report noted that the Veteran was being evaluated for fatigue, excessive daytime sleepiness, recent weight gain, and snoring.  Dr. R.H. noted an impression of abnormal polysomnogram with results consistent with obstructive sleep apnea of mild to moderate severity.  Additional evidence received includes records from Pensacola Naval Air Station which contain a June 2007 polysomnogram report that noted an impression of mild obstructive sleep apnea syndrome.  July 2007 and August 2007 CPAP [continuous positive airway pressure] titration reports also noted impressions of mild obstructive sleep apnea syndrome.  The Veteran was prescribed a CPAP machine in September 2007.  

In addition, the Veteran underwent a VA examination in February 2008 at which time he reported that he experienced a significant amount of daytime somnolence during service in "1997" for which he underwent a sleep study.  The examiner maintained that he could not find a copy of the sleep study but noted the Veteran reported that he thought the study was negative.  The examiner provided a diagnosis of obstructive sleep apnea but noted that he could not resolve the issue of when the sleep apnea began without resorting to speculation.  The Veteran presented testimony in May 2011 on his in-service symptoms of apnea, including observations from his wife.   

The Board finds the July 1998 and June 2007 polysomnogram reports are new, in that they were not previously of record.  This evidence is also material as it relates to the prior basis for denial of the claim.  In this regard, the Board notes that the July 1998 polysomnogram report is evidence of obstructive sleep apnea confirmed by a sleep study performed during service.  The June 2007 polysomnogram report is current evidence of obstructive sleep apnea confirmed by a sleep study.  Accordingly, new and material evidence has been received, and the claim is reopened.  The Board adds that the July 1998 polysomnogram report while prepared coincident with the Veteran's service is nevertheless a private treatment record, and therefore not a basis for reconsideration of the claim (as opposed to a reopening of the claim).  See 38 C.F.R. § 3.156(c)(1) (2010) (providing that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim) (emphasis added).  

III.	Higher Initial Rating- Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypertension was initially denied in a December 2004 rating decision.  In a February 2008 rating decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation under Diagnostic Code 7101 effective August 20, 2007, the date of receipt of the Veteran's claim to reopen.

Under Diagnostic Code 7101, a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Service treatment records only show that on one occasion in December 2002, the Veteran had a blood pressure reading with a diastolic pressure of 101.  The remaining blood pressure readings showed diastolic pressures of 98 or less.  The Veteran underwent a VA examination in October 2004 at which time blood pressure readings were as follows:  134/92, 129/89, and 137/94.  Private treatment records from Whiting Field Family, VA treatment records, West Florida Regional Medical Center records, Pensacola Naval Air Station records, and Dr. P/Dr. G.'s records show the following blood pressure readings:  137/88 in December 2004; 127/80 in July 2005; 121/76 (at rest), 190/110 (during exercise) in August 2005; 122/83, 115/70 in August 2005; 120/73 in October 2005; 114/73, 113/72, 121/79 in November 2005; 104/63 in December 2005; 110/71 in January 2006; 122/77 in April 2006; 114/69 in May 2006; 116/75 in July 2006; 108/68 in August 2006; 136/78 in October 2006; 116/78 in December 2006; 128/84 in February 2007; 146/79, 134/76 in July 2007; 109/69, 118/80 in February 2007; 117/78 in May 2007; 144/94, 115/75 in June 2007; 123/74, 115/76 in August 2007; 120/78 in September 2007; 122/83 in November 2007; 140/94 in December 2007; 138/85 in January 2008; 113/73 in March 2008; 110/77 in June 2008; 112/76 in August 2008; 132/90 in September 2008; 138/93, 130/89 in December 2008; 135/91 in January 2009; 121/80 in February 2009; 159/92, 143/92 in April 2009; and 137/90 in May 2009.  Also, according to these records, the Veteran took Lisinopril for hypertension which was increased from 10 mg to 20 mg (daily) in December 2007.

The Veteran underwent a VA examination in February 2008 at which time blood pressure readings were as follows:  127/82, 127/80, and 133/82.  A diagnosis of hypertension was continued.  Lastly, the Board notes that at the Board hearing, the Veteran testified that had he not been placed on medication then he "might have been at 100 [diastolic blood pressure] or better."

The Board recognizes the contention the Veteran set forth at the hearing and indeed, the evidence of record shows that the Veteran's hypertension was treated before it became severe.  The Veteran's contention, however, is not a basis for an award of the benefit he seeks on appeal.  While the Veteran uses medication to control his hypertension, the evidence clearly shows that he does not have a history of diastolic pressure readings that are predominantly 100 or more.  Accordingly, the Veteran is not entitled to a compensable evaluation for hypertension under Diagnostic Code 7101 at this time.  

The Veteran's disability has not been shown to be manifested by greater than the criteria associated with the rating assigned under the designated diagnostic code during any portion of the appeal period.  Accordingly, staged ratings are not in order and the assigned rating is appropriate for the entire period of the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  As discussed above, the Veteran has no specific complaint in regard to any functional impairment caused by his hypertension as he recognizes that the medication he takes has prevented his hypertension from manifesting diastolic pressure readings of 100 or more.  Thus, he has not described any exceptional or unusual features or symptoms of the disability and so his symptoms are contemplated in the rating criteria.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The February 2008 VA examination report indicates the Veteran is employed as a logistics manager.  During the course of this appeal, the Veteran has never contended that his hypertension singly or jointly with other service-connected disabilities renders him unemployable, and the record does not otherwise show evidence of such.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim so that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for obstructive sleep apnea is reopened, and the claim is granted to this extent only.

A compensable evaluation for service-connected hypertension is denied.


REMAND

As noted above, the February 2008 VA examiner claimed that he could not find a copy of an in-service sleep study, and he concluded that he could not resolve the issue of when the Veteran's sleep apnea began without resorting to speculation.  The in-service July 1998 sleep study that confirmed the presence of obstructive sleep apnea is of record.  Also, the post-service June 2007 polysomnogram report confirms the current presence of obstructive sleep apnea.  Thus, the Board finds that the examination report should be returned to the VA examiner for an opinion on whether the currently diagnosed obstructive sleep apnea is a continuing disease process of obstructive sleep apnea found in service or represents a separate and distinct response to conditions created after service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Return the February 2008 VA examination report along with the claims file and a copy of this remand to the conducting VA examiner for reconsideration of the opinion provided.  The examiner's attention should be brought to the in-service July 1998 sleep study.  In light of the foregoing, the examiner should opine again as to whether it is at least as likely as not (50 percent probability or greater) that any current obstructive sleep apnea is etiologically related to obstructive sleep apnea shown on the sleep study conducted during service in July 1998.  

The examiner must provide a supporting rationale for the opinion expressed.  If the examiner is unable to provide an opinion without a resort to speculation, then he should so indicate and provide a rationale for why an answer could not be provided.

If this examiner is not available, send the claims file, including the February 2008 examination report, and a copy of this remand to another appropriate examiner to address the above opinion request. 

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the July 2009 statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


